Title: From George Washington to Major General Philemon Dickinson, 24 June 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Sir
                        Head Quarters Hopewell [N.J.] 24th June 1778.
                    
                    As the several detachments of continental troops employed in harrassing the enemy on their march, will have the greatest need of intelligent guides, not only for their own safety, but to enable them to direct their offensive operations with greater precision—it will be necessary that among the Militia which you shall think proper to annex to each party there may be persons perfectly acquainted with the Roads and Communications which it is most interesting to the different commanding officers to know—The disposition for these detachments is as follows—Morgans corps, to gain the enemys right flank—Maxwells brigade hang on their left—Brigadier Genl Scott is now marching with a very respectable detachment destined to gall the enemys left flank and rear—Two or three hundred Continentals and such Volunteers as Genl Cadwallader has been able to collect have crossed the delaware, and are now marching to the enemys rear—Col. Whites detachment of horse is to join Genl Scott.
                    Inclosed is a Letter for Col. Morgan which you will forward. ⟨I am &ca.⟩
                